Citation Nr: 0103506	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-13 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hydrocephalus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from August 1957 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA). 

A hearing was held at the RO in July 1994.  During a 
videoconference hearing before the unsigned member of the 
Board in November 2000, it was unclear whether the veteran 
was raising the issue of new and material evidence to reopen 
the claim of service connection for a head injury secondary 
to his service connected left knee disability.  It is 
requested that the RO contact the in order to clarify this 
matter.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

A brief review of the record shows that the veteran sustained 
several injuries, to include a concussion while on active 
duty in August 1960 when he fell after stepping out of a car.  
The clinical cover sheet is of record but the hospital report 
is not on file.  At that time the diagnosis was residuals of 
a head injury.  He was hospitalized at a VA facility in March 
1984 after he fell and struck his head.  The diagnosis was 
communicating hydrocephalus.  

In a May 1985 statement a VA neurologist rendered an opinion 
that the veteran had communicating hydrocephalus which in all 
medical probability was due to a previous episode of severe 
head trauma with a depressed skull fracture.  In April 1987 
the Board denied service connection for hydrocephalus.

In his substantive appeal the veteran indicated that the 
private neurologist who replaced the shunt in 1997 stated 
that the shunt was the result of active duty and head trauma.  
This opinion is not of record and such an opinion might be 
beneficial in the veteran's attempt to reopen his claim.  The 
Board is also of the opinion that a specialized examination 
is warranted in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records, to include the 
above-referenced opinion from the 
veteran's neurologist, pertaining to 
treatment for the disability in issue 
which have not been previously submitted 
or obtained. 

2.  The RO should request the National 
Personnel Records Center in St. Louis, 
Missouri, to conduct a search for any the 
hospital records from the 7544th USAF 
Hospital, APO 83, NY. NY., where the 
veteran was hospitalized from August 22 to 
August 27 1960.  

3.Thereafter the RO should schedule the 
veteran for VA examination by a 
neurologist to determine the severity and 
etiology of the hydrocephalus.  The 
examiner must be furnished the claims 
folder and a copy of this Remand to review 
prior to the examination.  The examiner is 
requested to indicate in the report that 
the claims folder was reviewed.  All 
indicated tests should be conducted. 

The examiner is requested to render an 
opinion as to whether it is as likely as 
not that the hydrocephalus is related to 
service, specifically the August 1960 head 
injury?  The examiner's attention is 
directed to the May 1985 opinion the Chief 
of Neurosurgery at a VA medical facility.  
A complete rationale should be given for 
all opinions and conclusions expressed.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

Thereafter, the RO should readjudicate the issue in appellate 
status.  If the benefit sought on appeal remains denied, the 
appellant and the appellant's representative should be 
provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  

The case should then be returned to the Board for further 
appellate consideration.   The Board implies no conclusion by 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




